Citation Nr: 1509310	
Decision Date: 03/04/15    Archive Date: 03/17/15

DOCKET NO.  09-28 050A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for left arm tremors.  

2.  Entitlement to service connection for melanoma, to include as secondary to herbicide exposure.  

3.  Entitlement to service connection for bilateral hearing loss.  

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for a right shoulder disability, to include as due to medical treatment for service-connected Hodgkin's disease.  

6.  Entitlement to an increased rating for sensory loss, left side of neck, at C3-4 distribution, currently rated as 10 percent disabling.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1966 to August 1969.  

The matter is before the Board of Veterans' Appeals (Board) on appeal from September 2008 and December 2009 rating decisions of the Department of Veteran Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  

Prior to certification of the appeal, in a January 2014 statement, the Veteran withdrew his claims for entitlement to an increased rating for hypothyroidism and entitlement to service connection for a speech impairment.  Therefore, the issues are not before the Board.  

In December 2014, the Veteran testified at a Board Central Office hearing and a copy of that transcript is of record.  

A review of the Veteran's Virtual VA claims file reveals VA treatment records dated December 2003 to August 2013 and a July 2013 VA examination.  A review of the Veteran's Veterans Benefits Management System (VBMS) file reveals a June 2013 private audiological examination and opinion, a June 2013 statement from the Veteran, and the December 2014 hearing transcript. 

The issues of service connection for bilateral hearing loss, tinnitus, and a right shoulder disability, and entitlement to an increased rating for sensory loss, left side of neck, at C3-4 distribution are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At the December 2014 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeals for service connection for left arm tremors and service connection for melanoma, to include as secondary to herbicide exposure.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal concerning the issues of service connection for left arm tremors and service connection for melanoma, to include as secondary to herbicide exposure, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran withdrew his appeals for service connection for left arm tremors and service connection for melanoma, to include as secondary to herbicide exposure, at the December 2014 Board hearing and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues, and the appeal of these issues is dismissed.


ORDER

Entitlement to service connection for left arm tremors is dismissed.  

Entitlement to service connection for melanoma, to include as secondary to herbicide exposure, is dismissed.  


REMAND

Bilateral Hearing Loss and Tinnitus

The Veteran contends that his bilateral hearing loss and tinnitus are related to service.  Specifically, the Veteran contends that during basic training he was not provided with hearing protection during M-14 and grenade training.  The Veteran also contends that while in Pleiku, Vietnam during the Tet Offensive, his base was under rocket and mortar fire for approximately three or four weeks.  The Veteran also contends that he has had ringing in his ears and progressively worse hearing loss since service.  See January 2014 statement and December 2014 Board hearing transcript.  

The Veteran's DD-214 shows that his military occupational specialty was "PERS SPEC".  His DD-214 also shows that he received the Sharpshooter Badge Rifle M-14 and Expert Badge Rifle M-16.  

The Veteran's service treatment records show that on his January 1966 enlistment report of medical history the Veteran noted that he had a history of ear, nose and throat trouble.  The examiner noted that the Veteran had an ear infection at age 12 with no current complaints.  The Veteran's enlistment report of medical examination shows that the Veteran's ears and drums were noted as normal.  Prior to November 1, 1967, service department audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  His audiometric testing (ISO or ANSI units after conversion are in parentheses) were: 


HERTZ

500
1000
2000
3000
4000
RIGHT
5(20)
0(10)
-5(5)
X
-10(-5)
LEFT
0(15)
-5(5)
-10(0)
X
-25(-20)

The Veteran underwent another audiometric examination in August 1967.  The exam is annotated to reflect that the thresholds were already in ISO units.  The results revealed:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
10
5
X
10
LEFT
10
5
5
X
5

The Veteran's June 1969 separation report of medical history shows that the Veteran reported ear nose and throat trouble and hearing loss.  The examiner again noted otitis in childhood with no symptoms.  His separation report of medical examination shows that the Veteran's ears and drums were noted as normal.  His audiometric testing in ISO units was:


HERTZ

500
1000
2000
3000
4000
RIGHT
0
0
0
X
0
LEFT
0
0
0
X
0

Post-service VA treatment records show that in May 2009 the Veteran reported decreased hearing in the right ear for the prior week.  Another May 2009 VA treatment record shows that the Veteran reported decreased hearing that started after an upper respiratory infection (URI).  Another May 2009 VA treatment record shows that the Veteran was diagnosed with right otitis media.  An August 2009 VA treatment record shows that the Veteran reported ringing in his right ear for a long time.  Another August 2009 VA treatment record shows that the Veteran's reported decrease in hearing and tinnitus in the right ear.  A March 2010 VA examination shows that the Veteran complained of tinnitus.  

A June 2013 private examination diagnosed the Veteran with tinnitus and bilateral hearing loss.  The examiner concluded that based on the Veteran's history of noise exposure, no family history of hearing loss and high frequency configuration of hearing loss, his hearing loss and high frequency tinnitus were very likely of noise induced origin and related to military service.  However, the Board observes that the examiner based her conclusions on the Veteran's reported military occupational specialty of "combat engineer" for "3 years."  The opinion was also rendered without a review of the Veteran's claims file which contains such relevant information as in-service audiograms and post-service treatment records.  The medical opinion, however, is sufficient to trigger the duty to assist.  Accordingly, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of his bilateral hearing loss and tinnitus.  

Right Shoulder 

Private treatment records show that in December 1999 the Veteran developed a deep vein thrombosis in his right upper extremity and a right subclavian vein occlusion as a result of a Port-A-Cath used to treat his service-connected Hodgkin's disease.  The Veteran has also asserted that since developing the blood clot he has had continued symptoms of pain, swelling, and weakness.  See February 2009, April 2010, and January 2012 statements; see also December 2014 Board hearing transcript.  The Veteran was afforded a VA examination in June 2013.  However, the examiner noted that the Veteran did not have an orthopedic condition and recommended an arteries and veins examination.  The record reflects that the recommended examination was never conducted. 

Also, the Veteran underwent a VA nerve conduction study in December 2014.  The nerve conduction study (NCS) suggested that the Veteran had a subtle lesion of the distal right median nerve.  An electromyography (EMG) revealed evidence of chronic denervation in multiple muscles of the distal right upper extremity suggestive of long standing neuropathic process such as a cervical polyradiculopathy (C7-C8).  However, the examination report did not provide an etiology opinion.  The Board thus finds that the Veteran should be afforded a new VA examination to determine the nature and etiology of his right shoulder condition.  

Additionally, the Veteran has not been provided with a proper duty-to-assist notice letter.  Specifically, the Veteran has not been informed of the requirements for establishing secondary service connection for this claim.  38 C.F.R. § 3.310.  Therefore, on remand, the Veteran must be provided with this requisite notice.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159. 

Increased Rating

At the December 2014 Board hearing, the Veteran reported that his service-connected sensory loss, left side of neck, at C3-4 distribution, had worsened since his last VA examination in that he now had limited motion.  The Board notes that the Veteran was last afforded a VA examination in November 2009, over five years ago.  Therefore, the Board finds that the Veteran should be afforded a new VA examination to determine the current severity of his sensory loss, left side of neck, at C3-4 distribution.  See Snuffer v. Gober10 Vet. App. 400 (1997) (noting that a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that Board should have ordered contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating]). 

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a duty-to-assist notice letter pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) to include information regarding establishing secondary service connection under 38 C.F.R. § 3.310.  

2. Provide the Veteran the opportunity to identify any new pertinent medical evidence, from VA or otherwise.  The AOJ/AMC should secure any necessary authorizations.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.  Specifically, outstanding VA treatment records dated August 2013 to the present should be obtained.  

3. Obtain the Veteran's complete service personnel records. 

4. Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his bilateral hearing loss and tinnitus.  The claims file must be made available to the examiner for review and a notation to this effect should be made in the claims file.  The complete medical history of the disability should be obtained.  All necessary tests should be conducted.  

The examiner should address whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hearing loss and/or tinnitus are related to the military service, to include his reported in-service noise exposure?  In so opining, the examiner is asked to do the following:  (1) consider and discuss the June 2013 private audiologist opinion; (2) explain the significance of the absence or presence of threshold shifts and severity of such threshold shifts in regard to the likelihood military noise exposure caused permanent damage; and (3) explain the significance of normal hearing in regard to the likelihood military noise exposure caused permanent damage, including theories of delayed/latent onset of hearing loss.  In rendering this opinion, the examiner must assume as true that the Veteran was in fact exposed to military noise during service.

The examiner should provide a rationale for the conclusions reached.  If the examiner believes that an opinion cannot be provided without resorting to speculation, then the examiner must provide a detailed medical explanation as to why this is so.  

5. Schedule the Veteran for a VA arteries and veins examination (as recommended by the July 2013 VA examiner) to determine the nature and etiology of his right shoulder symptoms.  The claims file must be made available to the examiner for review and a notation to this effect should be made in the claims file. The complete medical history of the disability should be obtained.  All necessary tests should be conducted. 

The examiner should diagnose all current right shoulder disabilities.  In so doing, the examiner must discuss the December 2014 VA NCS and EMG results.  

The examiner is then requested to provide an opinion on the following questions:

(A) Is it at least as likely as not (a 50 percent or greater probability) that any of the diagnosed right shoulder disabilities were caused by the Veteran's service-connected Hodgkin's disease, to include the treatment of such condition, specifically, the deep vein thrombosis of the upper extremity and right subclavian vein occlusion caused by a Port-A-Cath in December 1999?  

(B) If the answer to (a) is "No," is it at least as likely as not (a 50 percent or greater probability) that any of the diagnosed right shoulder disabilities were aggravated (i.e., permanently worsened beyond its normal progress) by his service-connected Hodgkin's disease, to include the treatment of such condition, specifically, the deep vein thrombosis of the upper extremity and right subclavian vein occlusion caused by a Port-A-Cath in December 1999?  If aggravation is shown, the examiner should quantify the degree of aggravation if possible. 

In forming his or her opinion, the examiner is asked to consider the Veteran's lay statements and other medical evidence of record, to include the private treatment records regarding the treatment of the Veteran's Hodgkin's disease.  

The examiner should provide a rationale for the conclusions reached.  If the examiner believes that an opinion cannot be provided without resorting to speculation, then the examiner must provide a detailed medical explanation as to why this is so.  

6. Schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected sensory loss, left side of neck, at C3-4 distribution.  The claims file must be made available to the examiner for review and a notation to this effect should be made in the claims file.  The complete medical history of the disability should be obtained.  All necessary tests should be conducted. 

The examiner must consider and discuss the December 2014 VA NCS and EMG results.  

The examiner should identify any affected nerve group and provide an opinion as to the severity of any nerve damage.  Specifically, the examiner should report whether the Veteran suffers from any degree of paralysis, and to what extent, describing the degree of disability as mild, moderate, or severe incomplete paralysis.  The examiner should also comment on any limitation of motion, to include loss of motion of the sternomastoid and trapezius muscle.

The examiner is requested to provide a thorough rationale for any opinion provided.

7. After completing the above, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


